In the United States Court of Federal Claims

 

No. 18-107C
(Filed: May 9, 2018)
NoT FoR PUBLICATION Fl LED
MAY ~ 9 2018
) U.S. COUHT OF

CHARLES ANDERSON MCKUHN, ) FEDEF{AL CLA|MS
)
Pro Se Plaintiff, )
)
v. )
)
THE UNITED STAT:ESS,l )
)
Defendant. )
)

 

ORDER GRANTING MOTION TO DISMISS
FIRESTONE, Senior Judge
Pending before the court is defendant the United States’ (“thc government”)
motion to dismiss Mr. McKuhn’s (“plaintiff”) complaint pursuant to Rules 12(b)(1) and

12(b)(6) of the Rules of the Court of F ederal Claims (“RCFC”). The plaintiffs response

 

l The plaintiffs complaint was filed against the Secretary of the Treasury. Because under Rule
lO(a) of RCFC, any claims filed in the Court of Federal Claims must be filed against the United
States as the sole defendant, the United States was substituted as the defendant in the caption.
See, e.g., Lea v. Unitea’ States, 126 Fed. Cl. 203, 203 n.l, reconsideration denied, No. 15*292C,
2016 WL 2854257 (Fed. Cl. May 10, 2016), af’d, 662 F. App’x 925 (Fed. Cir. 2016); Gharb v.
United States, No. 12-911C, 2013 WL 4828589, at *2 (Feci. Cl. Sept. 9, 2013); Granl v, Um`ted
States, No. l3-473C, 2014 WL 128634, at *l n,l (Fed. Cl. Jan. 7, 2014).

?DL? musa titl_ljrj tells flaum n

to the government’s motion to dismiss Was due on April 12, 2018, A review of the
court’s records indicates that Mr. McKuhn has yet to respond to the government’s motion
to dismiss.
For the reasons set forth belovv, the government’s motion to dismiss is

GRANTED.2

I. BACKGROUND

On January 22, 2018, Mr. McKuhn filed the present complaint With the court that he
styled as a “petition for mandamus to executive officer ministerial duty [sic].”3 Compl. at
1. While difficult to fully understand the basis for Mr. McKuhn’s claim, it appears that
he is seeking $50,000,000 from the “U.S. Treasury Reserve Bank” in relation to a
contract he alleges he entered into on November 15, 2017 With the Administrative Office
of the United States Courts, “acting on behalf of the United States.” Id. According to
Mr. McKuhn’s complaint, it appears that he is alleging a breach of contract because he
“deposited satisfactory security [t]o a consolidated account of treasury” for “advancement
and settlement of accounts concerning payment” and thus fulfilled his obligations under
his alleged contract With the government Id. ln connection with the alleged breach of
contract, Mr. McKuhn appears to be seeking $50,000,000 “for the reconciliation,

[s]ettlement and discharge of obligations currently due and payable [u]nder a certain

 

2 Because the court does not have jurisdiction over the plaintiff" s complaint, the plaintiffs
motion for referral for alternative dispute resolution is DENIED as moot.

3 Mr. McKuhn previously filed in 2015 an unrelated case Which this court dismissed sua sponte
for lack ofjurisdiction. Order ofJuly 10, 2015, 15-506C (ECF No.6).

contract, requested of the party[sic], acting on, [sic] [b]ehalf of the United States.” Id. at
2. Additionally, in support of his request for 350,000,000, Mr. McKuhn states that he
“submits this petition to compel executive officer, Ministerial duty [sic], for claim and
demand under the attaching, [sic] Voucher, audit confirmation, for examination by the
general Accounting Office, Federal financial management pursuant [sic], To 31 USC
3515, and the inspector general act of 1978.” Id. at 1. Mr. McKuhn also cites in support
of his request for relief “the act of congress [sic], [a]pproved feb. 17, 1903 (32 stat. at L.
1613, chap 559)” and “the act of congress [sic] of feb. 20, 1996, passed to complete the,
[sic] [j]udgments of the courts[.]” Id. at 1-2.

Mr. McKuhn has attached to his complaint a self-created “draft note (FRN) option
[contract],” Which states that the “beneficiary of trust” promises to pay the “U.S.
Treasury Federal Reserve BanlId. at 5.

The government, as noted above, has moved to dismiss Mr. McKuhn’S claims for

lack of subject matter jurisdiction and for failure to state a claim upon Which relief can be

granted Specifically, the government argues that this court does not have subject matter
jurisdiction over Mr. McKuhn’s statutory claims on the grounds that the statutes
identified by Mr. McKuhn are either irrelevant or they are not money mandating
Additionally, the government argues that this court does not have jurisdiction over Mr.
McKuhn’s request for equitable relief. Finally, With regard to Mr. McKuhn’s claims
arising out of his alleged contract with the government, the government argues that Mr.
McKuhn has not alleged sufficient facts to establish a valid contract and thus those claims
relating to the alleged contract with the government must be dismissed for failure to state
a claim for Which relief can be granted
II. LEGAL STANDARDS

The standards for motions to dismiss for lack of subject matter jurisdiction and for
failure to state a claim upon Which relief can be granted are Well settled. As plaintiff, Mr.
McKuhn has the burden of establishing the court’s subject matter jurisdiction by a
preponderance of the evidence. See Fi'd. & Gnard. Ins. Underwriters, Inc. v. United
Srares, 805 F.3d 1082, 1087 (Fed. Cir. 2015) (citation omitted). “In deciding a motion to
dismiss for lack of subject matter jurisdiction, the court accepts as true all uncontroverted
factual allegations in the complaint, and construes them in the light most favorable to the
plaintif .” Estes Exp. Lz'nes v. United States, 739 F.3d 689, 692 (Fed. Cir. 2014) (citation
omitted). Although pro se plaintiffs are held to less stringent pleading standards, they
must still demonstrate that the court has jurisdiction to hear their claims. See Matthews v.

United States, 750 F.3d 1320, 1322 (Fed. Cir. 2014) (citation omitted).

In order for a complaint to survive a motion to dismiss under RCFC l2(b)(6) for
failure to state a claim, a pro se plaintiff must still “allege facts plausibly suggesting (not
merely consistent with) a showing of entitlement to relief to avoid dismissal for failure to
state a claim[.]” Filler v. United States, 602 F. App’x 518, 520 (Fed. Cir. 2015) (quoting
Acceptance Ins. Cos. v. United States, 583 F.3d 849, 853 (Fed. Cir. 2009); Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 557 (2007) (internal quotation marks omitted)). The facts as
alleged “inust be enough to raise a right to relief above the speculative level on the
assumption that all of the complaint’s allegations are true.” Twombly, 550 U.S. at 555.

III. DISCUSSION

A. The Court Lacks Subject Matter Jurisdiction over Piaintiff’s Statutory
Claims and Claims for Equitable Relief

To the extent that Mr. McKuhn’s claim relies on “the act of congress [sic],
[a]pproved feb. 17, 1903 (32 stat. at L. 1613, chap. 559)” and “the act of congress [sic] of
feb. 20, 1886, passed to complete the, [sic] [j]udgments of the courts,” 31 U.S.C. § 3515,
and the Inspector General Act of 1978, the court agrees with the government that none of
these statutes provide the court with jurisdiction Id. at 1-2. First, the court agrees with
the government that the two “acts ot` congress” cited by the plaintiff do-not confer to this
court jurisdiction over Mr. McKuhn’s claim, lt appears that these two “acts of congress”
are taken from the United States Supreme Court’s case U.S. ex rel. Parish v. MacVeagh,
214 U.S. 124, 125, 136 (1909). A reading ofthis case indicates that these two statutes
involved government contracts for ice during the Civil War and thus are irrelevant to Mr.

McKuhn’s claims against the government and do not confer jurisdiction to this court.

Next, the court agrees with the government that neither 31 U.S.C. § 3515 or the
Inspector General Act of 1978 are money-mandating statutes and thus do not confer
jurisdiction on this court. See Adair v. United States, 497 F.3d 1244, 1251 (Fed. Cir.
2007). Specifically, 31 U.S.C. § 3515 requires “the head of each covered executive
agency [to] prepare and submit to the Congress and the Director of the Office of
Management and Budget an audited financial statement for the preceding fiscal year,
covering all accounts and associated activities of each office, bureau, and activity of the
agency.” 31 U.S.C. §3414(a)(1). Furthermore, the lnspector General Act of 1978 created
an office of inspector general for 15 Federal agencies, which is not a money mandating
statute. See United States v. Wesringhouse Elec. Corp., 788 F.Zd 164, 165 (3d Cir. 1986)
(describing the history of the lnspector General Act of 1978). As such, this court does
not possess jurisdiction to entertain any claims asserted by Mr. McKuhn related to the
above discussed statutes he has cited in his complaint

Finally, the court agrees with the government that this court lacks subject matter
jurisdiction over Mr. McKuhn’s various requests for equitable relief. Specifically, this
court does not possess jurisdiction to order executive officers to perform ministerial
duties or to perform audits or claim examinations Under the Tucker Act, this court has
only limited authority to grant equitable relief. Specifically, this court has no power “to
grant affirmative non-monetary relief unless it is tied and subordinate to a money
judgment.” James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998) (citing Austin v.
United States, 206 Ct. Cl. 719, 723 (1975)). Because the court has found that the statutes

on which the plaintiff relies do not confer jurisdiction on this court, and, as discussed

inji'a, the plaintiff has failed to state a claim upon which relief can be granted as his
contract claim, the plaintiff is not entitled to any monetary relief that would allow this
court to entertain any of the equitable remedies the plaintiff is seeking

B. The Plaintiff Has Failed to State a Claim in Relation to his Contract
Allegations

ln order for this court to hear a breach of contract claim against the government
the plaintiff must sufficiently allege all of the elements of a contract. See Traurna Serv.
Grp., 104 F.3d, 1321, 1325 (Fed. Cir. 1997). The elements for an express or implied-in-
fact contract with the government are the same: (1) mutuality of intent to contract; (2)
lack of ambiguity in offer and acceptance; (3) consideration; and (4) a government
representative having actual authority to bind the United States in contract Kam-Almaz
v. United Srares, 682 F.3d 1364, 1468 (Fed. Cir. 2012) (citation omitted).

The court agrees with the government that in this instance, other than his mere
conclusory statement that he entered into a contract with the Administrative Of_`fice of the
United States Courts, Mr. McKuhn does not allege any facts as to any of the four
elements necessary to properly plead the existence of a contract with the United States
government Mr. McKuhn provides no allegations as to the substance of the alleged
contract or its terms. Mr. McKuhn only states that he is due payment of $50,000,000. in
such circumstances, Mr. McKuhn has failed to state a claim for a breach of contract and

thus his contract claim must be dismissed.

CONCLUSION
F or the reasons stated above, the governments’ motion to dismiss for lack of
subject matter jurisdiction under Rule_12(b)(1) regarding Mr. McKuhn’s allegations of
statutory violations and request for equitable relief and for failure to state a claim under
12(b)(6) regarding his breach of contract claim is GRANTED. The Clerk is directed to

enter judgment accordingly. No costs.

am

/NANCY B. FlREsToNF/
Senior Judge